DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.  Claim(s) 1-2, 4-10, 12-16 and 18-20 is/are pending and under examination.
The amendment overcomes all previous rejections under 35 USC 112(a) and (b).  All pending rejections are set forth below.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-2, 4-10, 12-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-2 and 4-8) and product (claims 9-10, 12-16, and 18-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps or functions that under the broadest reasonable interpretation covers steps practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons) and certain methods of human activity (e.g., including interpersonal interactions, teaching concepts, instructing how business should be conducted, or human behavior by two or more people) which include: providing an environment configured to provide a user a task to complete, wherein the environment comprises at least one object within a field of view of the user; receiving one or more measurements of a physiological state of the user, wherein the one or more measurements of the physiological state of the user includes one or more of the following: an amount of sweat on skin, heartbeat, eye movement, or pupil dilation; determining, based on the one or more measurements, a projected physiological state of the user; and modifying the environment to change difficulty of the task in proportion to a difference between the projected physiological state and a target physiological state; determining a threshold associated with the target physiological state for the user, wherein modifying the environment is further based on determining that the difference meets the threshold; receiving one or more second measurements of the physiological state of the user; determining, based on the one or more second measurements, a second projected physiological state of the user; and modifying, based on a second difference between the second projected physiological state of the user and the target physiological state, the environment to decrease difficulty of the task; wherein changing the difficulty of the task comprises increasing a disrupting action or reducing a disrupting action of one or more portions of at least one object within the environment; wherein the environment includes rewarding the user for reducing the difference between the projected physiological state and the target physiological state by reducing the disrupting action of one or more portions of at least one object within the environment or punish the user for increasing the difference between the projected physiological state and the target physiological state by increasing the disrupting action of one or more portions of at least one object within the environment; wherein one or more portions of at least one object within the environment provide information to aid the user in performing the task; wherein the environment is a virtual reality, augmented or mixed reality environment; wherein the task is to putt a golf ball into a golf hole.  Note that even if most humans would use a physical aid (e.g., pen and paper; a calculator; or a golf club, ball and hole) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of these identified steps above.  Additionally, regarding a virtual reality, augmented reality environment, or mixed reality environment, the specification (par. 0020) describes these may refer to “elements in a real environment”, and further states that the terms “virtual reality”, “augmented reality”, and “mixed reality” (hereinafter referred to as VR/AR/MR) are interchangeable terms, and thus could be include any objects in real life.  But for the nominal recitation of generic physical elements, nothing in the claim elements precludes the steps from being performed by a combination of mental processes and interpersonal interactions between two or more people using pen and paper and/or on a golf course with a golf club, ball and hole.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the method as computerized in performing the judicial exception identified in prong 1; defining an apparatus comprising: one or more virtual reality/augmented reality/mixed reality (VR/AR/MR) processors; and memory storing instructions that, when executed by the one or more VR/AR/MR processors, cause the apparatus to perform the judicial exception identified in prong 1; defining a system comprising: providing, via a display communicatively coupled to a virtual reality/augmented reality/mixed reality (VR/AR/MR) computing device, 23Attorney Docket Number: LAR 19302-1PATENT APPLICATIONa virtual reality display configured to provide, to a user, a virtual reality environment comprising at least one virtual object within a field of view of the user and wherein subsequent steps define the object as virtual; and a computing device configured to perform the judicial exception identified in prong 1; displaying information via a display communicatively coupled to the one or more VR/AR/MR processors; defining the environment as a virtual reality environment; defining measurements as being from a physiological measurement device communicatively coupled to the VR/AR/MR computing device; and  transmitting, via the VR/AR/MR computing device, the modified virtual reality environment to the display) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions in a generic computer environment.  To the extent the VR/AR/MR are interpreted as defining physical structure or software (which Examiner does not concede as provided in prong 1 above), applying such terms such as “computerized”, “virtual reality”, “augmented reality”, “mixed reality”, and “device” for performing operations or steps otherwise performable by mental process and/or interpersonal interactions between two or more humans as provided in prong 1 above does not represent a particular machine or an improvement to the functionality of the machine or other technology.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components and VR/AR/MR in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Additionally, the recitation of a generically recited physiological measurement device to merely collect data and a generically recited display to merely output the information of the judicial exception amounts to insignificant pre and post solution activity, respectively, as these terms are merely identified by name with no particular configuration or rules defining the functionality of the underlying structure.  The same measurements are practically capable of being performed by observation and manual performance, such as watching a student’s eye movement or taking their pulse.  To the extent a golf club, ball, and hole are considered an additional element, they are also defined at a high level of generality, which could thus include any golf club, ball, and hole, using no particular structure in no particular configuration.  Moreover, the type of task does not affect how the steps are performed.  Therefore, the addition of golf equipment does not provide a technical improvement.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Thus, the additional elements represent a field of use and do not amount to a particular machine or improvement in computer technology or other technology.  Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements merely define a field of use, but do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification defining the computer components, VR/AR/MR, physiological measurement device, and display in generic terms (par. 0020) indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  This also applies to a physiological measurement device, which Applicant cites to a list of devices “without limitation” (par. 0022), thus illustrating that the device is not a particular machine or a particular improvement in measurement devices.  And merely using a display to output information amounts to insignificant post solution activity, as the display is merely recited to present information from the judicial exception.  The addition of these identified additional elements describing physical hardware or software in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  To the extent a golf club, ball, and hole are considered an additional element, Examiner takes OFFICIAL NOTICE that they merely represent conventional equipment to perform a conventional technique in the sport, and thus do not represent significantly more than the abstract idea.  Because Applicant did not refute this statement of Official Notice in the previous Office Action mailed 3/17/22, it is taken to be common knowledge or well-known.  The steps of the judicial exception would not change whether they were performed by mental process and interpersonal interaction, or by the additional elements above.  Therefore, the additional elements do not offer meaningful limitations beyond generally linking the abstract idea to a computerized field of use.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-2, 4-10, 12-16 and 18-20 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive.
In response to Applicant's argument (that Applicant respectfully requests reconsideration in view of the present amendments. For example, amended claim 1 recites, among other features, "a display communicatively coupled to a virtual reality/augmented reality/mixed reality (VR/AR/MR) computing device;" "a physiological state measurement device communicatively coupled to the VR/AR/MR computing device" that measures "one or more measurements of a physiological state of the user, wherein the one or more measurements of the physiological state of the user includes one or more of the following: an amount of sweat on skin, blood measurements, brain activity, heartbeat, eye movement, or pupil dilation;" and "transmitting, via the VR/AR/MR computing device, the modified virtual reality environment to the display" based on the one or more measurements of the physiological state of the user. As elaborated in more detail below, the claims do not recite a judicial exception under Step 2A of the Office's guidance), Applicant is directed to the revised grounds for rejection above, which address the amended claims.  Therefore, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (that The Office Action recites portions of each element from certain claims and asserts that they are considered to be either "steps practically performed by mental process (e.g., observation, evaluation, judgment, and/or opinion by one or more persons)" or "methods of human activity (e.g., including interpersonal interactions, teaching concepts, instructing how business should be conducted, or human behavior by two or more people)", however, Applicant respectfully submits that the Action does not identify a specific abstract idea that the claims are purportedly directed to. (see, Office Action, pg. 8). Notably, the Office Action does not demonstrate how "via a display communicatively coupled to a virtual reality/augmented reality/mixed reality (VR/AR/MR) computing device" is either a mental process, could be performed with pen and paper by a human, or is a method of human activity. Additionally, Applicant submits that the amended features of "a physiological state measurement device communicatively coupled to the VR/AR/MR computing device" that measures "one or more measurements of a physiological state of the user, wherein the one or more measurements of the physiological state of the user includes one or more of the following: an amount of sweat on skin, blood measurements, brain activity, heartbeat, eye movement, or pupil dilation;" and "transmitting, via the VR/AR/MR computing device, the modified virtual reality environment to the display" based on the one or more measurements of the physiological state of the user is not a mental process, could not be performed with pen and paper by a human, and is not a method of human activity.), Examiner respectfully disagrees and directs Applicant to the revised grounds of rejection above, as necessitated by claim amendment.  Moreover, the rejection clearly identifies the specific abstract idea that the claims are directed to (see Prong 1, which identifies the abstract idea as mental process and certain methods of organizing human activity comprising the steps listed).  Although Applicant continues to assert that the physical hardware claimed is not an abstract idea, these elements are considered additional elements to the abstract idea, and thus accordingly addressed under Step 2A, Prong 2. Examiner concedes that "via a display communicatively coupled to a virtual reality/augmented reality/mixed reality (VR/AR/MR) computing device" is not an abstract idea, which is not asserted in any of the previous rejection either, but instead addresses these under Step 2A, Prong 2 as merely implementing the abstract idea identified in Prong 1 using a generic computer environment recited at a high level of generality, thus merely defining a field of use and not a particular machine or improvement to the functionality of the machine or other technology.  Defining the claims in the context of a virtual reality environment in itself is not a technical solution, and the claims are silent as to any technical detail which amount to an unconventional arrangement of conventional VR components, a particular machine, or an improvement to the functionality of the machine.  Rather, VR is merely added in a trivial manner to define the technological environment in which the judicial exception is implemented.  Moreover, the claims are silent as to any particular rules which define how the automation of using VR is achieved.  Additionally, "a physiological state measurement device communicatively coupled to the VR/AR/MR computing device" that measures "one or more measurements of a physiological state of the user, wherein the one or more measurements of the physiological state of the user includes one or more of the following: an amount of sweat on skin, blood measurements, brain activity, heartbeat, eye movement, or pupil dilation;" and "transmitting, via the VR/AR/MR computing device, the modified virtual reality environment to the display" based on the one or more measurements of the physiological state of the user is again considered an additional element as a whole, and thus accordingly addressed under Step 2A, Prong 2.  Examiner notes that but for appending generic data collecting device at the outset of the collecting steps (i.e., a physiological state measurement device communicatively coupled to the VR/AR/MR computing device), measuring "one or more measurements of a physiological state of the user, wherein the one or more measurements of the physiological state of the user includes one or more of the following: an amount of sweat on skin, heartbeat, eye movement, or pupil dilation are practically performed by mental process, by a person observing either themselves or another person (i.e., watching a person’s sweat level, taking their pulse, watching eye movement or pupil dilation, and thus does fall into at least one of the judicial exception groupings.  The limitations are silent as to any particular technical details defining how the physiological state measurement device collects the data or manipulates the data to achieve the stated determination of a physiological state of the user, and thus do not amount to a particular machine or improvement thereof, which again is considered under Step 2A, Prong 2.  Therefore, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (that As another example, presenting a task to a user in a generated virtual environment displayed to a user is not an abstract idea. The Action's assertion that "the specification (par. 0020) describes these may refer to 'elements in a real environment', and further states that the terms 'virtual reality', 'augmented reality', and 'mixed reality' (hereinafter referred to as VR/AR/MR, respectively) are interchangeable terms, and this could be include any objects in real life" is seemingly used to discard the phrase "a virtual reality environment" from the claims. (Office Action, pg. 9). Applicant respectfully submits, that the paragraph cited by the Office also states that "the VR/AR/MR computing device 201 may provide at least one virtual object within an individual's field of view." 
Therefore, even if "elements in a real environment" or "objects in real life" are utilized, at least one virtual element is nevertheless displayed to the user. As such, Applicant respectfully submits that the "virtual reality environment" element cannot be read out of the claims. To do so would result in a failure to interpret the claims as a whole and render the plain language of the claims meaningless. Furthermore, to interpret claim 1 as suggested by the Action would render claim 7, which expressly requires that "the virtual reality environment comprises one of an augmented reality or mixed reality environment" meaningless.  In view of the foregoing, Applicant respectfully submits that the criteria of Prong One was not applied because whether the character of the claim as a whole is directed to an abstract idea was not fully considered.), again, Applicant is mischaracterizing the rejection under 35 USC 101 by stating that elements previously identified as additional elements (and thus addressed under Step 2A, Prong 2) are not an abstract idea.  The act of presenting a task to a user is an abstract idea, because it describes an interpersonal interaction, such as teaching, between two humans.  The additional elements related to how that task is presented (i.e., in a generated virtual environment displayed to a user) is addressed under Step 2A, Prong 2 as an additional element, which is held to be recited at a high level of generality, because the virtual environment is merely identified by name alone, with no further technical detail how the task is generated in said virtual environment).  Likewise, the same rationale applies to presenting an object to a person, which is the manual equivalent of presenting a virtual object to a user in a VR/AR/MR computing device.  The claims any technical detail which would amount to a particular machine or technical improvement of any kind, because the VR/AR/MR and the virtual environment are recited with no further details whatsoever, but instead are merely appended to the abstract idea as a field of use to define the technical environment in which the abstract idea is implemented.  Contrary to Applicant’s assertion that the virtual reality environment is read out of the claims, the rejection clearly considers this elements both under Step 2A, Prong 2  and Step 2B.  Moreover, the terms augmented reality or mixed reality environment are generic computer terms which do not define in any meaningful terms how the task is presented to a user.  Thus, they merely define a field of use, which is not a particular machine or improvement thereof.  Rather, the displaying the task by any of these computer-based environments merely defines an insignificant extra solution activity, i.e., displaying a task generically, with no details other than the task is displayed.  Therefore, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (that Looking to the claims submitted herein, Applicants respectfully submit that the elements are not simply a collection of steps or methods of managing human activity to achieve an outcome, rather the limitations expressly recite a particular solution to a technical problem, namely how to account for the physiological states of a user while performing a task within a virtual reality environment. The claimed process improves the training process by measuring and responding to specific changing physiological conditions of the user performing a task in a displayed virtual reality environment. The requirement that the virtual reality environment be modified according to a series of specific received physiological measurements limits the solution by which a desired outcome is achieved. The claimed limitations are more than just a series of mental steps such as observation, judgment, or opinion or the teaching of some random concept. As the specification makes clear, "the physiological state of an individual may be too nuanced or subtle for easy association with task performance and/or completion." The claimed processes are a technical improvement because they provide a specific method for adjusting the difficulty of a task based on specific measured physiological states of the user during the performance of the task itself within a virtual reality environment that is displayed to the user by altering the virtual reality environment itself. The claimed process is not simply an automation of subjective actions previously performed by humans either mentally or on paper. Therefore, Applicant respectfully submits that the claims are not directed to an abstract idea under Prong One and are patent eligible subject matter. Reconsideration of the conclusion expressed in the office action is requested. Further, as elaborated below, Applicant submits that even if the claims are found to be directed to an abstract idea (which they are not), the claims integrate that abstract idea into a practical application.), Examiner respectfully disagrees.  First, to the extent that a training process is improved by the claimed invention, it is an improvement to the abstract itself identified under Step 2A, Prong 1, not the recited virtual environment and associated AR/MR/VR hardware which is merely referred to by name alone in the claims to perform what is identified as the abstract idea under Prong 1.  Again, the act of how to account for the physiological states of a user while performing a task including measuring and responding to specific changing physiological conditions of the user performing a task describes a process that is practically performed by one person observing another person’s physiological reactions while performing a task, and adjusting the task based on those measurements, such as increasing or decreasing disruptions to the person.  The claims are silent as to any particular technical detail how the virtual reality environment presents a task and modifies the difficulty of the task which would foreclose a person from performing the task manually.  Contrary to Applicant’s assertion that the claims provide a specific method for adjusting the difficulty, the task is simply displayed via these computer components and with no technical detail modifies the difficulty of said task based on physiological measurements.  Claim 1 for example, merely states that the virtual environment to change difficulty of the task in proportion to a difference between the projected physiological state and a target physiological state with no detail how that result-based action is accomplished.  Dependent claims 4 describes changing the difficulty of the task comprises increasing a disrupting action or reducing a disrupting action of one or more portions of at least one virtual object within the virtual reality environment which for but for appending the phrase “virtual” and “virtual reality” to the claim, merely describes the abstract idea itself, because a person could make a task (such as writing something down using pen and paper) more or less difficult through distractions or disruptions through speaking or movement.  The claim is silent as to how the disruptions are carried out in any technical detail by the virtual object in the virtual reality environment. Likewise, the physiological measurement device collects physiological data, such as amount of sweat, heart rate, and eye movement, which could be easily performed by a person observing another person performing the task.  Thus, these do not provide a technical improvement of any kind.  Therefore, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (that The claims of the instant application solve the technical problem of how to train individuals to control their physiological state and to account for the specific physiological states of a user while performing a task within a virtual reality environment. As described and presented in the claims, the claims provide a solution to this technological problem. The claimed process improves the training process by measuring and responding to changing physiological conditions of the user performing a task in a displayed virtual reality environment. The requirement that the virtual reality environment be modified according to a series of received physiological measurements limits the solution by which a desired outcome is achieved. The methods and systems allow for improving training to control a user's physiological state and to account for the specific physiological states of a user while performing a task within a virtual reality environment, specifically, providing biofeedback training of an individual to attain a physiological state optimally consistent with successful performance of a task. As described in paragraph [0008], "a task may be transmitted, such as through one or more electronic devices to an end user device operable by a user. The transmission may cause an automatic display and/or notification to an end user of the end user device of the task, information regarding the task or the task itself" Additionally, the individual may be provided "a VR/AR/MR computing device . ..such that, for example, virtual elements are overlaid in a display visible to the individual." Further, "[t]he VR/AR/MR version of the task may be modified based on the physiological state of the individual." Additionally, "[b]ased on a difference between a target physiological value and a projected and/or actual physiological value of the individual, the VR/AR/MR version of the task may become more or less helpful to the completion of the task." Lastly, "one or more elements, components, or a difficulty or duration of a component or element of the task may be dynamically adjusted based on the difference between the target physiological value and the projected and/or actual physiological value." Application, para. [0008]. Thus, Applicant submits that even if the claims are found to be directed to an abstract idea, the claims integrate that abstract idea into a practical application. Just as with the steps in McRO, the present claims provide an improved method for taking into account measured physiological data of a user during the performance of a task within a virtual reality environment that is displayed, transformed, and transmitted to the user performing the task. Specific measured physiological data is used to change, transform, and adjust the level of difficulty of the task to match a user's physiological state by changing, transforming, and adjusting the virtual reality environment itself. Not only does this improve the training process, but the manner in which the physiological data is presented to users, via modifications to the virtual reality environment, improves the ability for a user to correlate or identify a given physiological state to their performance ability. Further, the claimed elements at issue "specify how" the difficulty level of a task is adjusted based on specific measured physiological parameters. The claimed embodiments do not merely access one set of data, process the data, and then display the result to users. Rather, the claimed embodiments at issue must determine a projected physiological state of the user from received specific measured physiological parameters and then determine how to modify the virtual reality environment to adjust the difficulty level of a given task to correspond to the determined physiological state. The claimed elements are not simply an attempt to limit the claimed subject matter to a particular field, but specify a distinct and practical application of the claimed technical solution. Further, as discussed below, the claims provide an inventive concepts under Step 2B of the Office's guidance.), the claims are silent as to how the physiological measurement device actually performs the measurements or how the determination of a physiological state is decided based on said measurements.  Moreover, modifying a task based on physiological measurements as claimed can be practically performed by mental process and/or certain methods of organizing human activity, and the claims merely append generic devices (i.e., physiological measurement device, AR/MR/VR device, and a virtual reality environment) to what has been identified as falling into one or more of the judicial exception groupings.  Moreover, modifying the task as physiological measurements are taken is not a technical improvement, but rather an action practically performed by one person manually observing (e.g., amount of sweat, taking their pulse, watching eye movement or pupil dilation) and changing a task, such as an object being presented to the user performing the task, in an attempt to adjust their physiological state.  The claim does recite certain additional elements, which have been identified under Step 2A, Prong 2 and Step 2B, but they lack any technical detail which amounts to a particular machine or improvement thereof.  Applicant cites to paragraph 0008 in asserting that the claims integrate that abstract idea into a practical application.  However, these features described in paragraph 0008 are not commensurate in scope with the claimed invention, which do not require automatic information/notifications, virtual elements overlaid in a display, the VR/AR/MR making the task more or less helpful to the completion of the task, or difficulty or duration being dynamically adjusted.  Examiner notes that even if the claims did recite the features described in these passages, providing information regarding the task is practically performed through an interpersonal interaction, such as teaching by one person teaching another person, and thus constitutes an abstract idea.  Paragraph 0008 fails to provide any specific technical detail defining how this function is accomplished that could be reasonably interpreted as a technical improvement to the virtual reality environment.  In contrast to McRO, the present claims do not provide particular rules which allow for an automated process not previously capable of being performed by computers, akin to the facts of McRO.  The claims merely define the measuring and analysis of physiological data in a result-based manner, and in a simple manner, that would not foreclose a human from evaluating the physiological data by mental evaluation.  In other words, there is no detail defining how the raw data is collected or how the raw data is manipulated by any specific technical detail, and thus these limitations amount to insignificant pre-solution data gathering activity, as the data is merely recited as being receiving in some unspecified manner from a physiological state measurement device.  Then adjusting what is in the user’s field of view, including what objects are in their field of view, is practically performed by two individual in a real environment, and the recitation of a generic virtual reality environment with no further technical detail merely defines the field of use for this otherwise mental process performed between two humans in a real environment while one person presents a task and observes the person perform the task while monitoring their physiological state, and subsequently adjusting what objects are in their field of view to adjust the difficulty of the task being performed.  The recited virtual reality environment is recited at a high level of generality to simply including a virtual object, wherein the object can be removed to modify the difficulty.  The analog of that is one person removing an actual object from another person’s field of view to modify the difficulty of a task performed. Therefore, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 is maintained.
In response to Applicant's argument (that Therefore, Applicant respectfully submits that the question is not simply whether or not the additional elements in the claims "are sufficiently well-known that they do not need to be described to satisfy 35 U.S.C. § 112(a)," but rather whether they create an inventive concept when taken as a whole. Examiners are instructed to reevaluate the additional elements to determine if the recited process steps amount to actions that are well-understood, routine, and conventional within the field. 2019 PEG. If the answer to this reevaluation is no, then an inventive concept is present and the claims are patent eligible. The Actions states "merely using a display to output information amounts to insignificant post solution activity, as the display is merely recited to present information from the judicial exception." (Office Action, pg. 11). The Action further asserts that the recited hardware elements "amount to mere automation of a manual process." In Step 2A, Prong 1 the office action asserts that the claims are directed towards the abstract idea of a mental process and certain methods of human activity. Applicant respectfully disagrees. The claimed display isn't simply outputting information, but instead is presenting a virtual reality environment to the user. It is this environment in which the user is presented a task to complete. It is this environment that is altered according to measured physiological data of the user while performing the task. Applicant submits that the Action's analysis does not demonstrate how displaying a virtual reality environment and altering that environment based on a user's physiological state is in any way a process that can be performed in the human mind or with pen and paper. The Action also does not demonstrate how the ordered combination of steps is well-understood, routine, and conventional. Therefore, for at least these reasons, Applicant submits that the ordered combination of steps provides an unconventional and non-routine method of optimizing performance. Therefore, the claims do provide an inventive concept rendering the claims patent eligible under 2B.), the claims lack any meaningful data how the presenting a virtual reality environment to the user is accomplished which amounts to a particular machine or improvement for how the automation is accomplished.  Rather, the physical hardware claimed (i.e., AR/MR/VR computing device and virtual reality environment) are recited at a high level of generality.  Applicant has merely taken the term “virtual” and applied it to a manual training process, as a teacher could easily present a task to student, including presenting an object, and while the student performs the task, observe the student’s sweating, their eye movement, or pupil dilation, for example, and subsequently change the difficulty of the task performed by the student, such as adding disruptions through talking or movements.  The addition of the “virtual” components merely defines this series of human activities in the generic context of a computer environment.  Applicant continues to assert that a virtual reality environment is not an abstract idea, which is not what is stated in the rejection.  The only detail that defines the virtual reality environment is that it is a virtual reality environment that comprises a virtual object in the field of view of the user, and that one or more portions of the virtual object are removed within the virtual reality environment in order to decrease the difficulty of the task.  This merely defines the field of use of the judicial exception by replacing a real world environment and real object with a “virtual reality” environment and object.  Thus, this amounts to merely automation of a manual process based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  Again, the previous rejection and the current rejection do not assert that a “virtual reality environment” is a mental process, but rather merely defines a generic technological environment with no further technical detail, thus amounting to a generic field of use of the otherwise manual process practically performed by mental process and certain methods of organizing human activity.  As an example, the same could be performed by drawing an object on a sheet of paper while another person performs a task, and based on the observed physiological state of the user performing the task, one or more portions of the drawing could be erased to decrease the difficulty of the task performed.  Moreover, Applicant does not identify which “ordered combination” they are referring to, but instead conclusively states that the action does not demonstrate how this is well-understood, routine, and conventional.  The rejection clearly identifies portions of the specification which describe the virtual reality environment in a manner (i.e., lack of detail) that indicates it is well-understood, routine and conventional.  Additionally, the rejection identifies case law to show that mere automation of a manual process is not sufficient to show a technical improvement.  And the rejection identifies certain features as insignificant extra solution activity.  Finally, the rejection takes OFFICIAL NOTICE that a golf club, ball, and hole merely represent conventional equipment to perform a conventional technique in the sport, which Applicant did not refute in their response, and thus is taken to be common knowledge or well-known.  Applicant’s assertion that the claims represents an unconventional and non-routine method is merely conclusory, and thus not persuasive. Therefore, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 is maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715